Citation Nr: 1012021	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-36 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for a left foot 
disorder, to include residuals of a left foot injury.

6.  Entitlement to special monthly compensation, based on a 
need for the regular aid and attendance of another person, or 
being housebound.

7.  Entitlement to an effective date prior to November 15, 
2007, for the grant of nonservice-connected pension.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).


FINDINGS OF FACT

1.  The probative and persuasive evidence of record does not 
reflect a currently diagnosed bilateral hand disorder, a 
currently diagnosed respiratory disorder, or currently 
diagnosed left foot disorder.

2.  Current diagnoses of myofascial lumbar syndrome, 
degenerative joint disease of the lumbar spine, degenerative 
disc disease of the lumbar spine, right knee medial meniscal 
tear, and old bilateral Osgood-Schlatter's disease are of 
record.

3.  The Veteran's service treatment records show treatment 
for right hand injuries to include palm abrasion, fracture of 
the 4th metacarpal, right thumb laceration, various 
respiratory infections, low back pain, and left foot soft 
tissue injury, but show no evidence of a left hand injury or 
disorder, right knee injury or disorder, or left knee injury 
or disorder. 

4.  The probative and persuasive evidence of record does not 
relate the Veteran's diagnosed lumbar spine disorders to his 
military service.  

5.  The probative and persuasive evidence of record does not 
relate the Veteran's bilateral knee disorder to his military 
service.  

6.  Service connection is not currently in effect for any 
disability.

7.  The Veteran's claim for entitlement to nonservice-
connected disability pension benefits was received on 
November 15, 2007.


CONCLUSIONS OF LAW

1.  A bilateral hand disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

2.  A respiratory disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

3.  A low back disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

4.  A bilateral knee disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

5.  A left foot disorder, to include residuals of a left foot 
injury, were not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

6.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person, or on the basis of being housebound, have not 
been met.  38 U.S.C.A. §§ 1114, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.350, 3.351, 3.352 (2009).

7.  The criteria for an effective date prior to November 15, 
2007, for the award of nonservice-connected disability 
pension benefits have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.155, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the  evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran asserts that he has currently 
diagnosed bilateral hand, respiratory, low back, bilateral 
knee, and left foot disorders which are each the result of an 
incident in service; he cites to the inservice treatment for 
hand injuries, upper respiratory infections, low back pain, 
and left foot injuries, and has asserted lay observation of 
knee and back injuries, which he argues are the etiological 
basis of the claimed disorders.  Moreover, he has asserted 
that these disabilities are so severe that he requires the 
aid and attendance of another person to attend to his 
activities of daily living, and that he is housebound by 
these disorders.  Finally, he asserts that an earlier 
effective date for the grant of nonservice-connected pension 
is warranted.

Service Connection Claims

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Bilateral Hand Disorder

The Veteran's service treatment records show several injuries 
to his right hand.  An August 1969 fall resulted in a right 
palm abrasion, with red streaks on his forearm to his elbow.  
In November 1969, he cut his right hand in a fight, 
sustaining a laceration of the right thumb.  In February 
1970, the Veteran reported pain and an inability to bend or 
extend the 4th and 5th fingers, shown on a March 1970 x-ray 
to be old fractures at the wrist and the phalanx of the right 
little finger.  Finally, a March 1971 service treatment 
record noted that a recent abrasion had become infected, 
resulting in lymphangelis; a temporary limited profile showed 
a score of "3T" for extremities, and instructed the Veteran 
to avoid handling heavy equipment.  However, no chronic right 
hand disorder was noted on the March 1971 service separation 
examination.  No inservice left hand injuries were noted are 
documented in the service treatment records.

However, there is no evidence that a chronic disorder of 
either hand was diagnosed subsequent to service, or is 
currently diagnosed.  VA outpatient treatment records 
associated with the claims file do not show treatment for or 
a diagnosis of a right hand disorder or a left hand disorder.  
Accordingly, as no diagnosed right hand or left hand disorder 
is of record, and the criteria for service connection require 
evidence of a current disability, service connection for a 
bilateral hand disorder is not warranted.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).

Because the probative and persuasive evidence of record does 
not reflect a currently diagnosed right hand disorder or left 
hand disorder, the preponderance of the evidence is against 
the Veteran's claim for service connection.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Respiratory Disorder

The Veteran's service treatment records show that on the 
March 1969 record of induction, asthma was listed as a 
"defect/disease known to local [draft] board."  Similarly, 
the Veteran reported a history of asthma on his April 1969 
service entrance examination, but that record was annotated 
in August 1969 indicating that there was no documentation of 
treatment for asthma prior to service.  During service, the 
Veteran reported having asthma attacks in August 1969, 
September 1969, and October 1969, but physical examination on 
each of those occasions found no evidence of wheezes, 
rhonchi, or other clinical abnormalities.  The Veteran was 
also treated for laryngitis in July 1970 and for an upper 
respiratory infection in January 1971.  There is no further 
mention of respiratory disorders, to include on the March 
1971 service separation examination.

Although the Veteran had a preexisting self-reported 
diagnosis of asthma for which he saw sick call during 
service, and was treated for various respiratory infections 
during service, there is no evidence that a respiratory 
disorder was diagnosed subsequent to service, or is currently 
diagnosed.  VA outpatient treatment records associated with 
the claims file do not show treatment for or a diagnosis of a 
respiratory disorder.  Moreover, at the April 2008 VA general 
medical examination, the Veteran denied any cardiorespiratory 
complaints, and on physical examination, his lungs were clear 
to auscultation.  Accordingly, as the probative and 
persuasive evidence of record does not show a currently 
diagnosed respiratory disorder, and the criteria for service 
connection require evidence of a current disability, service 
connection for a respiratory disorder is not warranted.  
Degmetich, 104 F.3d at 1333.

Because the probative and persuasive evidence of record does 
not show a currently diagnosed respiratory disorder, the 
preponderance of the evidence is against the Veteran's claim 
for service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Low Back Disorder

The Veteran's service treatment records show that the Veteran 
twice sought treatment for low back pain in March 1971.  
However, x-rays taken at that time were normal.  There was no 
evidence of back injury residuals or a diagnosed back 
disorder on the March 1971 service separation examination.

Subsequent to service, the first evidence of a low back 
disorder is dated in July 2007.  At that time, an x-ray 
showed degenerated lumbosacral disc at L5-S1.  A September 
2007 VA outpatient treatment record noted that on physical 
examination, the Veteran had an antalgic gait and decreased 
range of motion of the lumbar spine.  The assessment was 
lumbar degenerative joint disease and low back pain.  At an 
October 2007 VA outpatient visit, the Veteran reported low 
back pain without radiation.  He noted that he had been 
bucked off horses many times, resulting in back and neck 
injuries.  Objective physical examination showed reduced 
range of motion in all phases due to low back pain, but 
normal strength, motor, and sensory findings.  The assessment 
was low back pain and lumbar degenerative disc disease.  A 
December 2007 VA multiresonant imaging test showed small disc 
herniations and annual  tears without significant canal 
stenosis at L4-L5 and L5-S1, as well as mild right foraminal 
narrowing without observed root impingement at L4-L5, and 
facet arthropathy at L4-L5 and L5-S1.  Finally, at the April 
2008 VA spine examination, the Veteran reported that he had 
fallen out of a two-and-one-half ton truck while stationed in 
Germany, onto his knees, injuring his knees and back.  
Currently, he had low back pain with ambulation of more than 
one block, as well as right lower extremity numbness at 
night; however, he denied bladder and bowel symptoms.  
Objective physical examination showed reduced range of 
motion; myofascial lumbar syndrome was diagnosed.

Despite a documented low back disorder, the probative and 
persuasive evidence of record does not show that it is 
related to service.  The VA examiner opined that the 
Veteran's "current condition is less likely than not" 
related to the lumbar pain documented in service.  Rather, 
the examiner concluded that the Veteran's low back disorder 
was more likely than not secondary to the effects of aging, 
deconditioning, and a genetic predisposition to developing 
degenerative joint disease without osteoarthritis.  The Board 
finds that this opinion is probative to the issue on appeal, 
as it considers the whole recorded history of the Veteran's 
injury, and provides a complete rationale.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding 
that most of the probative value of a medical opinion comes 
from its reasoning; threshold considerations are whether the 
person opining is suitably qualified and sufficiently 
informed).  There are also no other probative opinions of 
record which contradict that of the April 2008 VA examiner.  
Accordingly, service connection for a low back disorder is 
not warranted.

Because the probative and persuasive evidence of record does 
not relate the Veteran's low back disorder to his military 
service or an incident therein, the preponderance of the 
evidence is against his claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.

Bilateral Knee Disorder

The Veteran's service treatment records show no evidence of a 
right knee or left knee injury, other than a burn scar on the 
right knee that the Veteran sustained in 1969.  The March 
1971 service separation also showed no evidence of a 
diagnosed disorder of either knee.  Subsequent to service, 
the Veteran reported bilateral knee pain at a July 2007 VA 
outpatient visit; the assessment was possible right medial 
meniscal tear.  An x-ray taken at that time showed no 
meniscal tear, but evidence of old bilateral Osgood-
Schlatter's disease and bilateral vascular calcification.  At 
a November 2007 VA outpatient treatment record, the Veteran 
reported bilateral knee pain with occasional right knee 
instability.  At the April 2008 VA spine examination, the 
Veteran reported that he had fallen out of a two-and-one-half 
ton truck while stationed in Germany, onto his knees, 
injuring his knees and back.  He stated that he currently 
experienced pain in his bilateral knees after walking one 
block or more.  However, the examiner did not diagnose a 
bilateral knee disorder.

Despite the clinical findings shown on the July 2007 VA x-
ray, the probative and persuasive evidence of record does not 
relate these clinical findings to the Veteran's military 
service.  Initially, it is noted that although there are no 
documented injuries to either knee in the service treatment 
records, the Veteran's report that he damaged his knees while 
stationed in Germany is probative lay evidence of an 
inservice injury.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  However, there was no bilateral knee 
disorder noted on service separation, and no diagnosis of, or 
treatment for, a disorder of either knee for more than 35 
years subsequent to the Veteran's service separation.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, 
there are no opinions of record which relate the July 2007 
clinical findings to the Veteran's military service; the 
arguments of the Veteran and his representative in this 
regard have been considered, but the record does not reflect 
that either have the medical training necessary for such lay 
opinions to be considered probative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a) (1).  Accordingly, without probative evidence of a 
relationship between the current clinical findings and the 
Veteran's military service, service connection for a 
bilateral knee disorder is not warranted. 

Because the probative and persuasive evidence of record does 
not relate the clinical findings shown on the July 2007 VA x-
ray to the Veteran's military service, the preponderance of 
the evidence is against his claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.

Left Foot Disorder, To Include Residuals of Left Foot Injury

The Veteran's service treatment records show that he 
subjectively reported "foot trouble" on his April 1969 
report of medical history.  At the April 1969 service 
entrance examination, the Veteran reported that the arches of 
his feet were "broken," but no pes planus or other abnormal 
clinical findings were noted.  During service, he reported 
pain on the dorsum of his left foot at an October 1969 sick 
call visit.  He also reported a 2-week history of a knot on 
the bottom of his left foot at a June 1970 sick call visit; 
objective examination found pain in the region of the 3rd and 
4th metatarsal heads, accentuated by weight bearing, 
compression of the foot, and dorsiflexion.  X-rays were 
negative, and the examining physician concluded that the 
Veteran has a left foot soft tissue injury.  No abnormal 
clinical findings were noted for the remainder of the 
Veteran's service, to include on the March 1971 service 
separation examination.

Despite evidence of a left foot soft tissue injury in 
service, the probative and persuasive evidence of record does 
not show that any left foot disorder was diagnosed subsequent 
to service, or is currently diagnosed.  VA outpatient 
treatment records associated with the claims file do not show 
treatment for residuals of a left foot injury, and no 
abnormal clinical findings were noted at the April 2008 VA 
general medical examination.  Accordingly, as no diagnosed 
left foot disorder, to include residuals of the inservice 
left foot injury, is of record, and the criteria for service 
connection require evidence of a current disability, service 
connection for residuals of a left foot injury is not 
warranted.  Degmetich, 104 F.3d at 1333.

Because there is no evidence of currently diagnosed left foot 
disorder, the preponderance of the evidence is against the 
Veteran's claim for service connection.  As such, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 53-
56.

Special Monthly Compensation Claim

The Veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person.  Compensation at that rate is payable when a 
veteran, due to service-connected disability or disabilities, 
has the anatomical loss or loss of use of both feet or one 
hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

However, service connection is not in effect for any 
disability, to include the disorders claimed as, but found by 
this decision not to be, related to the Veteran's military 
service.  Therefore, the probative and persuasive evidence of 
record does not reflect that a service-connected disability 
has caused the Veteran to be blind, have loss or loss of use 
of both feet or one hand and one foot, to be helpless or 
bedridden as to require the regular aid and attendance of 
another person, due to one or more service-connected 
disabilities.  Accordingly, as the pertinent criteria are not 
met, special monthly compensation based on the need for aid 
and attendance is not warranted.

Although the Veteran does not qualify for special monthly 
compensation on the basis of a need for aid and attendance, 
increased compensation may be payable if there is a single 
permanent disability rated 100 percent disabling, and there 
is either additional service-connected disability or 
disabilities independently ratable at 60 percent or more, or 
the probative and persuasive evidence reflects that the 
Veteran is permanently housebound by reason of service-
connected disability or disabilities.  38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.351(d) (2009).  Again, service connection is 
not in effect for any disability.  As the threshold criteria 
for aid and attendance on the basis of being housebound 
requires a claimant to have at least one service-connected 
disorder rated as 100 percent disabling, the pertinent 
criteria are not met, and special monthly compensation on the 
basis of being permanently housebound is not warranted.

The Board is bound by the law, obligated to decide cases 
based on the evidence before it, and is without authority to 
grant benefits on an equitable basis.  See Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  As the pertinent criteria are not 
met, special monthly compensation on the basis of requiring 
the aid and attendance of another person, or being 
permanently housebound, cannot be granted, and the appeal 
must be denied.  




Earlier Effective Date Claim

In this case, a May 2008 rating decision granted the 
Veteran's claim for entitlement to nonservice-connected 
disability pension benefits, effective from November 15, 
2007.  The Veteran argues that an earlier effective date for 
this award is warranted. 

The effective date for pension claims received on or after 
October 1, 1984, is the date of receipt of the claim, unless, 
within one year from the date on which the Veteran became 
permanently and totally disabled, the Veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the Veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the Veteran became permanently and totally disabled.  
See 38 C.F.R. § 3.400(b) (1) (ii) (A)-(B).  Extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim.  See 
38 C.F.R. § 3.400(b) (1) (ii) (B).  

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2009); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have intent to file a 
claim for VA benefits).  An informal claim is any 
communication indicating intent to apply for one or more 
benefits, and must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  A claim, whether "formal" or "informal," must 
be "in writing" in order to be considered a "claim" or 
"application" for benefits.  See Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999).  

The Veteran filed an informal claim for benefits, and a 
formal claim (VA Form 21-526), both of which were dated 
October 24, 2007, and were received by VA on November 15, 
2007.  Review of the claims file does not reveal an earlier-
dated document which could be construed as a formal or 
informal claim for nonservice-connected disability pension 
benefits.  38 C.F.R. § 3.1(p).  Moreover, the Veteran has not 
alleged, nor does any evidence suggest, that any physical or 
mental disability prevented him from filing a claim for 
disability pension benefits.  See 38 C.F.R. § 3.400(b) (1) 
(ii) (A)-(B).  

For the reasons stated above, an effective date prior to 
November 15, 2007, for the award of nonservice-connected 
pension benefits cannot be granted, as there is no basis in 
the record to award an earlier effective date.  The 
preponderance of the evidence is against an effective date 
prior to November 15, 2007, for the award of nonservice-
connected disability pension benefits.  The benefit-of-the-
doubt rule is not for application.  See 38 C.F.R. § 5107(b); 
Gilbert, 1 Vet. App. at 53-56.

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A December 2007 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in that December 
2007 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran's Social Security Administration (SSA) records were 
obtained in October 2008.  38 C.F.R. § 3.159 (c) (2).  VA 
examinations were conducted in February 2008 and April 2008; 
the Veteran has not argued, and the record does not reflect, 
that these examinations were inadequate for rating purposes.  
38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Service connection for a bilateral hand disorder is denied.

Service connection for a respiratory disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a left foot disorder, to include 
residuals of a left foot injury, is denied.

Special monthly compensation, based on a need for the regular 
aid and attendance of another person, or being housebound, is 
denied.

An effective date prior to November 15, 2007, for the grant 
of nonservice-connected pension is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


